Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 Nov 2021 has been entered.
 
Claim Status
	Applicant’s response filed 20 Oct 2021 amends claims 1, 7, and 9, cancels claims 2, therby providing claims 1 and 3-9 pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cammas (US 2012/0106646) and Puri (US 2016/0277738) in view of Helle (US 2013/0287116).
For claim 1, Cammas discloses a video decoding method, performed by a video decoding apparatus, comprising: 
	obtaining sub-group usage information indicating whether sub-group partitioning is usable ([0166]: information on partitioning); 

	identifying at least one sub-group by partitioning the current coding unit ([0178]: e.g. cluster) based on the partition type information ([0178] The decoder is thus able to redraw the boundary line of the group, separating clusters and external blocks, by reading the partitioning information.); and
	inverse-quantizing the current coding unit ([0012]: inherent to H.246 decoding corresponding to quantization and entropic encoding), 
	wherein, when the partition type information indicates that the current coding unit is horizontally partitioned or vertically partitioned ([0054] According to one particular embodiment, the piece of information on partitioning of a group is representative of either: [0055] a vertical partitioning of the group defined from a vertical shift, in terms of number of pixels or blocks relatively to the first pixel or block of the group according to a predetermined scanning order; [0056] or of a horizontal partitioning of the group defined from a horizontal shift in terms of number of pixels or blocks relatively to the first pixel or block of the group according to a predetermined scanning order). 
	Cammas does not expressly disclose the sub-group usage information being obtained from a sequence parameter set of a bitstream; the current coding unit is inverse-quantized by inverse-quantizing each of the plurality of sub-groups. 
	Puri teaches sub-group usage information ([0152] intra-prediction partitions data 722 decoding techinique may be determined by header data) being obtained from a sequence parameter set of a bitstream ([0129] e.g., sequence level bitstream headers); 
the current coding unit is inverse-quantized by inverse-quantizing each of the plurality of sub-groups ([0264] Process 1500 may continue at operation 1556, "Perform Inverse Scan and Inverse Quantization on Each Block of Each Coding Partition", where an inverse scan and inverse quantization may be performed on each block of each coding partition for the prediction partition being processed.). 
	It would be obvious to a person with ordinary skill in the art to combine the partition inverse-quantization teachings of Puri with Cammas to provide the predictable improvement of providing optimized coding efficiency. 

Helle teaches wherein the partition type information indicates one among that the current coding unit is not partitioned, that the current coding unit is horizontally partitioned, and 	that the current coding unit is vertically partitioned ([0056] This partitioning can be directly signaled by sending a syntax element that this block 40 is not subdivided. But, the same pattern can also be signaled by sending a syntax element that specifies that this block is, for example, subdivided into two vertically (or horizontally) aligned rectangular blocks 50, 60.) 
It would be obvious to a person with ordinary skill in the art to combine the partition syntax teachings of Helle with Cammas to provide the predictable improvement of providing high compression for higher resolution video applications.
For claim 3, Cammas and Puri disclose wherein, when the partition type information indicates that the current coding unit is not partitioned ([0046]: e.g. external block or blocks that do not belong to any cluster. That is, partition information establishes clusters that are not partitioned), while Puri teaches the current coding unit is inverse-quantized based on the sub-group having size of the current coding unit ([0264] Process 1500 may continue at operation 1556, "Perform Inverse Scan and Inverse Quantization on Each Block of Each Coding Partition", where an inverse scan and inverse quantization may be performed on each block of each coding partition for the prediction partition being processed.). 
	It would be obvious to a person with ordinary skill in the art to combine the partition inverse-quantization teachings of Puri with Cammas as discussed for claim 1.
 For claim 4, Cammas discloses wherein, when the partition type information indicates that the current coding unit is horizontally partitioned ([0122] FIG. 5 presents the decoding of a group of blocks 
It would be obvious to a person with ordinary skill in the art to combine the partition inverse-quantization teachings of Puri with Cammas as discussed for claim 1.
For claim 5, Cammas discloses wherein, when the partition type information indicates that the current coding unit is vertically partitioned ([0118] FIGS. 1A and 1B present groups of blocks encoded according to one embodiment of the invention in using respectively a vertical partitioning and a diagonal partitioning), while Puri teaches the current coding unit is inverse-quantized based on at least two sub-groups partitioning the current coding unit vertically ([0264] Process 1500 may continue at operation 1556, "Perform Inverse Scan and Inverse Quantization on Each Block of Each Coding Partition", where an inverse scan and inverse quantization may be performed on each block of each coding partition for the prediction partition being processed.).  
It would be obvious to a person with ordinary skill in the art to combine the partition inverse-quantization teachings of Puri with Cammas as discussed for claim 1.
For claim 6, Cammas discloses wherein the sub-group includes quantization coefficients, and a scanning order for the quantization coefficients is determined based on the partition type information ([0055] a vertical partitioning of the group defined from a vertical shift, in terms of number of pixels or blocks relatively to the first pixel or block of the group according to a predetermined scanning order). 
For claims 7-9, the combined teachings of Cammas, Puri, and Helle disclose the claimed limitations as discussed for corresponding limitations in above claims.

Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Han; Jingning et al.	US 20150189269 A1	RECURSIVE BLOCK PARTITIONING
AN; Jicheng et al.	US 20170272750 A1	Method of Video Coding Using Binary Tree Block Partitioning ([0028] For a given block of size M.times.N, a flag can be signaled to indicate whether the block is split into two smaller blocks. If yes, a second syntax element is signaled to indicate which splitting type is used.).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MIKESKA whose telephone number is (571)272-3917. The examiner can normally be reached M-F: 6a - 2p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MIKESKA/Primary Examiner, Art Unit 2485